



Exhibit 10.70




NON-STATUTORY STOCK OPTION AGREEMENT
This Non-Statutory Stock Option Agreement (the “Agreement”), is dated as of
December 21, 2018 (the “Grant Date”), between FGL Holdings (the “Company”), and
Chris Blunt (the “Grantee”). This Agreement shall constitute an “inducement
award” under the New York Stock Exchange Rules and will not reduce the number of
shares of Stock available for grant under the FGL Holdings 2017 Omnibus
Incentive Plan (the “Plan”). The terms and conditions of the Plan are
incorporated herein by reference and this Agreement shall be interpreted and
applied as if this Agreement was granted under the Plan.
The Company and the Grantee hereby agree as follows:
NON-STATUTORY STOCK OPTION AWARD OVERVIEW
Number of Options Granted
Exercise Price
1,756,800 (“Tranche 1”)


1,443,200 (“Tranche 2”)
$7.04


$10.00

Section 1.Certain Definitions. Capitalized terms used in this Agreement and not
defined herein shall have the respective meaning ascribed to such terms in the
Plan. The following additional terms shall have the following meanings:
“Aggregate Price” has the meaning set forth in Section 5(a).
“Agreement” means this Non-Statutory Stock Option Agreement, as amended from
time to time in accordance with the terms hereof.
“Change in Control” has the meaning set forth in Section 2 of the Plan;
provided, however, that clause (ii) thereof shall not result in a Change in
Control for purposes of this Agreement, if following the transaction(s)
described in clause (ii) thereof, a majority of the members of the Board are not
replaced.
“Exercise Date” has the meaning set forth in Section 5(a).
“Exercise Price” means the price specified in the Award Overview above.
“Financing Agreements” means any guaranty, financing or security agreement or
document entered into by the Company or any Subsidiary or Affiliate from time to
time.
“Good Reason” has the meaning as set forth in Grantee’s employment agreement if
one exists. In the absence of an employment agreement definition, “Good Reason”
means that Grantee suffers one or more of the following changes to Grantee’s
terms and conditions of employment: (i) Grantee’s base salary is reduced by more
than 15%, (ii) if Grantee reports directly to the Company’s Chief Executive
Officer, Grantee’s target bonus opportunity is reduced by more than 15%, or
(iii) the Grantee’s primary worksite is moved by more than 50 miles; provided,
however, that in no event will the occurrence of any such condition constitute
Good Reason unless (1) Grantee gives notice to the Company of the existence of
the condition giving rise to the purported Good Reason within thirty (30) days
following the date Grantee first becomes aware of its existence, and (2) the
Company fails to substantially cure the condition within thirty (30) days after
the Company's receipt of such notice.
“Grant Year” means the 12-month period of December 21, 2018 to December 20,
2019, and each subsequent annual 12-month period.
“Grantee” means the grantee of the Non-Statutory Stock Options; provided that
following such person’s death “Grantee” shall be deemed to include such person’s
beneficiary or estate and following such person’s Disability, “Grantee” shall be
deemed to include such person’s legal representative.
“Normal Termination Date” has the meaning set forth in Section 4(a).
“Performance Period” means the period beginning December 21, 2018 and ending
December 20, 2023.





--------------------------------------------------------------------------------





“Performance-Vested Options” means the Non-Statutory Stock Options granted
hereunder which vest based on Performance Objectives as set forth in Section
3(a)(ii) and Appendix B.
“Performance Objectives” has the meaning set forth in Appendix B.
“Protective Provisions” means as to any Grantee who is a party to an employment
agreement with the Company (or a Subsidiary or Affiliate) that contains
non-competition, non-solicitation, non-disclosure and/or other similar
provisions, such provisions. In the absence of such an employment agreement,
“Protective Provisions” shall refer to the provisions set forth in Appendix A of
this Agreement.
“Retirement” means termination of employment with the Company (and its
Subsidiaries and Affiliates) after a Grantee has (a) completed at least 5 years
of continuous employment with the Company (or its Subsidiaries and Affiliates),
and (b) attained age 60.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Service Relationship” means a Grantee’s relationship to the Company or any
Subsidiary or Affiliate as an employee, consultant or director (as applicable).
“Time-Vested Options” means the Non-Statutory Stock Options granted hereunder
which vest based on elapsed time as set forth in Section 3(a)(i) and Appendix B.
Section 2.Grant of Non-Statutory Stock Options
(a)Confirmation of Grant. The Company hereby evidences and confirms, effective
as of the date hereof, its grant to the Grantee of Non-Statutory Stock Options
to purchase the number of shares of Stock specified in the Award Overview above.
The Non-Statutory Stock Options are not intended to be incentive stock options
under the Code. This Agreement is entered into pursuant to, and the terms of the
Non-Statutory Stock Options are subject to, the terms of the Plan as if such
Agreement was made under the Plan. If there is any inconsistency between this
Agreement and the terms of the Plan, the terms of the Plan shall govern.
(b)Exercise Price. Each share of Stock covered by a Non-Statutory Stock Option
shall have the Exercise Price specified in the Award Overview above.


Section 3.Vesting and Exercisability
(a)Vesting. The Non-Statutory Stock Options shall become vested as follows,
subject to Sections 3(b) and 6 below:
(i)    One-half (1/2) of the Non-Statutory Stock Options granted hereunder shall
vest based on elapsed time, as set forth on Appendix B, subject to the
continuous existence of a Service Relationship between the Company and the
Grantee until each applicable vesting date, except as otherwise provided in
Sections 3(b) and 6 below.
(ii)    One-half (1/2) of the Non-Statutory Stock Options granted hereunder
shall vest based on attainment of the Performance Objectives, subject to the
continuous existence of a Service Relationship between the Company and the
Grantee until each applicable vesting date, except as otherwise provided in
Sections 3(b) and 6 below.
(b)    Additional Vesting Terms for Death, Disability, Involuntary Termination
of Employment without Cause, Termination of Employment for Good Reason or
Retirement Prior to March 15, 2023. The following additional vesting terms shall
apply if Grantee’s employment with the Company (or a Subsidiary or Affiliate)
terminates after the Grant Date and prior to March 15, 2023 due to Disability or
death, involuntary termination by the Company (or a Subsidiary or Affiliate)
without Cause, resignation for Good Reason, or Retirement:
(i)    With respect to the Time-Vested Options, the number of options that would
otherwise have vested had the Grantee remained employed through the last day of
the Grant Year in which employment terminated shall be multiplied by a fraction,
the numerator of which is the total number of months of employment completed by
the Grantee during such Grant Year, and the denominator of which is 12, and
vesting shall accelerate with respect to such number of Time-Vested Options.







--------------------------------------------------------------------------------





(ii)    With respect to the Performance-Vested Options, the number of options
that would otherwise have vested, subject to the achievement of the Performance
Objectives, had the Grantee remained employed through the last day of the Grant
Year in which employment terminated shall be multiplied by a fraction, the
numerator of which is the total number of months of employment completed by the
Grantee during such Grant Year, and the denominator of which is 12, and vesting
shall accelerate with respect to such number of Performance-Vested Options.


(c)     Forfeiture. Any Non-Statutory Stock Options which have not vested under
either Section 3(a) or 3(b) upon Grantee’s termination of employment shall be
forfeited and shall expire at that time.
(d)    Exercise. Once vested in accordance with the provisions of this
Agreement, the Non-Statutory Stock Options may be exercised at any time and from
time to time prior to the date such Non-Statutory Stock Options terminate
pursuant to Section 4. Non-Statutory Stock Options may only be exercised with
respect to whole shares of Stock and must be exercised in accordance with
Section 5.
(e)    Clawback Provisions.


(i)    Notwithstanding anything to the contrary in this Agreement, this Award is
expressly made subject to the terms of the clawback provisions set forth below.
As a result, Grantee may be required to forfeit his or her Award and return to
the Company amounts distributed with respect to his or her Award in the
situations described below. Grantee agrees that the Company may enforce the
forfeiture by all legal means available, including, without limitation, by
withholding the forfeited amount from other sums owed to Grantee by the Company
(or a Subsidiary or Affiliate).


(ii)    In the event of a restatement of the Company’s financial results within
three years of original reporting to correct a material error, then, if the
Board determines that Grantee’s acts or omissions were a significant
contributing factor to the need to issue such restatement and that all or any
portion of Grantee’s Award, if the award was made prior to the restatement,
would not have been awarded based upon the restated financial results, or if
payment thereunder would not have been made or would have been made in a lesser
amount, then Grantee agrees to forfeit and return to the Company, to the extent
permitted by applicable law, the portion (which may be all) of this Award that
the Board, in its discretion, determines to be appropriate.


(iii)    In the event that (i) Grantee’s employment is terminated by the Company
for Cause, (ii) following the termination of Grantee’s employment, the Company
is or becomes aware that Grantee committed an act that would have given rise to
a termination for Cause, or (iii) during or following Grantee’s employment,
Grantee violates a Protective Provision, then in any such event Grantee agrees
to forfeit to the Company (and if return to the Company if already paid) to the
extent permitted by applicable law, the portion (which may be all) of this Award
or of the cash distributed in respect of vested Stock Units (regardless of
whether vesting has occurred and cash distributed), that Grantee was awarded and
that the Board, in its discretion, determines to be appropriate.


(iv)    The Award (including cash distributed in respect of vested Stock Units)
shall also be subject to forfeiture to the extent required by applicable law,
and to the clawback provision in Section 22 of the Plan.


Section 4.Termination of Non-Statutory Stock Options
(a)Normal Termination Date. Unless earlier terminated pursuant to Section 4(b),
5(c), or Section 6, the Non-Statutory Stock Options shall terminate on the
seventh anniversary of the Grant Date (the “Normal Termination Date”), if not
exercised prior to such date.
(b)    Early Termination. If the Grantee’s Service Relationship terminates, any
Non-Statutory Stock Options held by the Grantee that have not vested before the
effective date of such termination in accordance with Section 3 shall expire
upon such termination of the Grantee’s Service Relationship, and, if the
Grantee’s Service Relationship is terminated for Cause, all Non-Statutory Stock
Options (whether or not then vested or exercisable) shall automatically expire
immediately upon such termination of the Grantee’s Service Relationship.
(c)    Extension Due to Trading Policy. If Grantee’s Non-Statutory Stock Options
would otherwise expire at a time when Grantee is precluded by the Company’s
trading policy from exercising his or her options, such expiration date shall be
extended for 10 business days following the end of the period during which such
trading policy exercise restriction is in effect.





--------------------------------------------------------------------------------





Section 5.Manner of Exercise
(a)General. Subject to such reasonable administrative regulations as the
Committee may adopt from time to time, the Grantee may exercise vested
Non-Statutory Stock Options by giving advance notice to the Company specifying
the proposed date on which the Grantee desires to exercise a vested
Non-Statutory Stock Option (the “Exercise Date”), the number of whole shares
with respect to which the Non-Statutory Stock Options are being exercised (the
“Exercise Shares”) and the aggregate Exercise Price for such Exercise Shares
(the “Aggregate Price”). Subject to Section 6(c) of the Plan, on or before the
Exercise Date the Grantee shall deliver to the Company full payment for the
Exercise Shares in United States dollars in cash, or cash equivalents
satisfactory to the Company, or, if so permitted by the Committee (and on such
conditions as the Committee shall determine) (A) through a net issuance
arrangement pursuant to which a number of shares of Stock subject to the portion
of the Non-Statutory Stock Options being exercised, having a Fair Market Value
equal to the applicable exercise price plus the required minimum withholding
taxes, are retained by the Company or (B) by using a broker assisted cashless
exercise program acceptable to the Committee, and the Company shall direct such
issuance to be registered by the Company’s transfer agent. The Company may
require the Grantee to furnish or execute such other documents as the Company
shall reasonably deem necessary (i) to evidence such exercise, or (ii) to comply
with or satisfy the requirements of the Securities Act, applicable state or
non-U.S. securities laws or any other law.
(b)Restrictions on Exercise. Notwithstanding any other provision of this
Agreement, the Non-Statutory Stock Options may not be exercised in whole or in
part, and no certificates representing Exercise Shares shall be delivered,
(i) unless (A) all requisite approvals and consents of any governmental
authority of any kind shall have been secured, (B) the Exercise Shares shall
have been registered under such laws, and (C) all applicable U.S. federal, state
and local and non-U.S. tax withholding requirements shall have been satisfied or
(ii) if such exercise would result in a violation of the terms or provisions of
or a default or an event of default under, any of the Financing Agreements. The
Company shall use its commercially reasonable efforts to obtain any consents or
approvals referred to in clause (i) (A) of the preceding sentence, but shall
otherwise have no obligations to take any steps to prevent or remove any
impediment to exercise described in such sentence.
(c)Treatment of Vested Non-Statutory Stock Options upon Termination of
Employment. All vested Non-Statutory Stock Options held by the Grantee following
the effective date of a termination of employment shall expire if not exercised
by the Grantee within the applicable period set forth below:
(i)If termination of employment is due to Retirement, the post-termination
exercise period shall be three years (or the Normal Termination Date, if
earlier).
(ii)If termination of employment is due to death or Disability, the
post-termination exercise period shall be one year (or the Normal Termination
Date, if earlier).
(iii)    If termination of employment occurs for any other reason (other than
involuntary termination for Cause), the post-termination exercise period shall
be three months (or the Normal Termination Date, if earlier).
(iv)    Notwithstanding the foregoing, with respect to Performance-Vested
Options that accelerate under Section 3(b)(ii) upon attainment of Performance
Objectives for the Grant Year in which Grantee’s employment ends, the
post-termination exercise period shall be extended until the end of the
three-month period following the Committee’s certification of attainment of the
Performance Objectives for such Grant Year.
Section 6.Change in Control.
(a)Alternative Award. No cancellation, acceleration, vesting, lapse of
restrictions or other payment shall occur with respect to any Non-Statutory
Stock Options in connection with a Change in Control if the Committee reasonably
determines in good faith, prior to the occurrence of the Change in Control, that
such Non-Statutory Stock Options shall be honored or assumed, or new rights
substituted therefor following the Change in Control (such honored, assumed, or
substituted award, an “Alternative Award”), provided that any Alternative Award
must:
(i)Give the Grantee who held such Non-Statutory Stock Options rights and
entitlements substantially equivalent to or better than the rights and terms
applicable under such Non-Statutory Stock Options, including but not limited to
an identical or better exercise and vesting schedule and terms, and identical or
better timing and methods of payment; and
(ii)Have the following terms (which shall apply if this Award is assumed, or if
a replacement Award is issued):
(A)    if, within 2 years following a Change in Control, a Grantee’s Service
Relationship is involuntarily terminated other than for Cause, or terminates for
Good Reason, at a time when any portion of the Alternative Award is non-vested,
vesting of the Alternative Award shall accelerate in full.





--------------------------------------------------------------------------------





(B)    If clause (A) is not triggered because Grantee remains employed by the
acquirer, then:
(I)    The Time-Vested Options shall continue to vest in accordance with the
otherwise applicable terms of this Agreement; and
(II)    The Performance Objectives shall be deemed satisfied for the Grant Year
in which the Change in Control occurs and for future Grant Years within the
Performance Period, and Grantee shall continue to vest in accordance with the
terms of this Agreement.         
(b)Vesting and Cancellation. Notwithstanding Section 6(a), if the Committee, in
its discretion, determines that the Grantee will not receive an Alternative
Award, all of the Grantee’s outstanding unvested Non-Statutory Stock Options
shall vest, and all outstanding Non-Statutory Stock Options shall remain
exercisable only for 30 days following the Change in Control, at which time they
shall expire, unless the Committee, in its discretion, determines to cancel the
Non-Statutory Options in exchange for payment to the Grantee of the excess of
the Fair Market Value of the Stock subject to the Options over the exercise
price of the Options, as set forth in Section 14(b) of the Plan (or otherwise
take action with respect to the Options as set forth in Section 14(b) of the
Plan).
(c)Limitation of Benefits. In the event that it is determined that any
acceleration of vesting, payment or other value provided under this Agreement in
connection with a change in control would be considered “parachute payments”
within the meaning of Section 280G of the Code (the “Parachute Payments”) that,
but for this Section 6(c) would be payable to the Grantee hereunder, and would,
when combined with any other Parachute Payments under any other agreement or
arrangement, exceed the greatest amount of Parachute Payments that could be paid
to the Grantee without giving rise to any liability for the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the aggregate amount of
Parachute Payments payable to the Grantee hereunder shall be reduced such that
it shall not exceed the amount that produces the greatest after-tax benefit to
the Grantee after taking into account any Excise Tax to be payable by the
Grantee.


Section 7.Miscellaneous.
(a)Withholding. The Company or a Subsidiary or Affiliate, shall have the power
to withhold, or to require the Grantee to remit to the Company an amount in cash
sufficient to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting, exercise or purchase of the Non-Statutory Stock
Options.
(b)Authorization to Share Personal Data. The Grantee authorizes any affiliate of
the Company that has or lawfully obtains personal data relating to the Grantee
to divulge or transfer such personal data to the Company or to a third party, in
each case in any jurisdiction, if and to the extent necessary or appropriate in
connection with this Agreement or the administration of the Plan.
(c)No Rights as Stockholder; No Voting Rights. The Grantee shall have no rights
as a stockholder of the Company with respect to any shares of Stock covered by
the Non-Statutory Stock Options until the exercise of the Non-Statutory Stock
Options and delivery of the shares of Stock. Except as provided in Section 14 of
the Plan, no adjustment shall be made for dividends or other rights for which
the record date is prior to the delivery of the shares of Stock.
(d)No Right to Continued Service Relationship. Nothing in this Agreement shall
be deemed to confer on the Grantee any right to a continued Service Relationship
or to interfere with or limit in any way the right of the Company or a
Subsidiary or Affiliate to terminate such Service Relationship at any time.
(e)Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Grantee, as the case may be,
at the following addresses or to such other address as the Company or the
Grantee, as the case may be, shall specify by notice to the other:
(i)if to the Company, to it at:
FGL Holdings
P.O. Box 309
Ugland House
Grand Cayman
KY1-1104
Cayman Islands
Attn: General Counsel




with a copy to:





--------------------------------------------------------------------------------







FGL Holdings
Two Ruan Center
601 Locust Street
Suite 1400
Des Moines, IA 50309
Attn : General Counsel
(ii)if to the Grantee, to the Grantee at his or her most recent address as shown
on the books and records of the Company.
All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
As an alternative to delivery of a physical notice or other communication,
either party may provide notice or communicate by email, using an email address
provided by the other party.
(f)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(g)Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.
(h)Amendment. This Agreement may be amended by the Company from time to time;
provided, however, that no amendment may be made that would materially adversely
affect the Grantee, without the written consent of the Grantee.
(i)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other party.
(j)Arbitration; Waiver of Jury Trial. Any dispute between the parties hereto
arising under or relating to this Agreement shall be resolved in accordance with
the procedures of the American Arbitration Association. Any resulting hearing
shall be held in the Des Moines, Iowa metropolitan area. The resolution of any
dispute achieved through such arbitration shall be binding and enforceable by a
court of competent jurisdiction. THE PARTIES TO THIS AGREEMENT HEREBY WAIVE
THEIR RIGHT TO A JURY TRIAL.
(k)Titles and Headings. The titles and headings of the sections in this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement.
(l)Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall also include the feminine; the plural shall
include the singular and the singular shall include the plural.
(m)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
(n)    Adjustment of Performance Metrics. Notwithstanding any contrary provision
of this Agreement, in the event of a corporate transaction that materially
effects ROE, the Committee shall, in good faith, adjust the ROE performance
goals set forth in Appendix B to reflect the impact of the transaction.
Moreover, in the event of a corporate transaction that results in purchase
accounting adjustments that negatively impact the Company’s ability to achieve
the ROE metric, the Committee may adjust such metric to account for changes
resulting from such purchase accounting adjustments so that they are equivalent
to the ROE metric in effect before such purchase accounting adjustments.   









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.
FGL HOLDINGS
By: /s/ ROSE BOEHM         
Name: Rose Boehm
Title: SVP, Human Resources
THE GRANTEE:
        /s/ CHRISTOPHER BLUNT
Name: Chris Blunt







--------------------------------------------------------------------------------





APPENDIX A


NON-COMPETITION AND OTHER PROTECTIVE PROVISIONS


Definitions. For purposes of this Appendix A, the following terms shall have the
meanings set forth below:
“Client” or “Client List” means all Past, Present and Potential Clients as
defined below;
“Company” means FGL Holdings and its direct and indirect subsidiaries;
“Confidential Information” means all secret, confidential or otherwise
non-public information, knowledge or data relating to the Company, and their
respective businesses or financial affairs, whether or not in writing, including
but not limited to information related to: their suppliers and their businesses;
prices charged to and terms of business with their customers; their marketing
plans and sales forecasts; their financial information, results and forecasts;
their proposals or plans for the acquisition or disposal of a company or
business or any part thereof; their proposals or plans for any expansion or
reduction of activities; their employees, including the employees’ performance,
compensation and benefits; their research activities, inventions, trade secrets,
designs, formulas and product lines; any information provided to the Company in
confidence by its affiliates, customers, suppliers or other parties; and the
identity and other information concerning and related to Clients;
“Past Client” means any person or entity who had been an advisee, investment
advisory or insurance customer, distributor or client of the Company;
“Potential Client” means any person or entity to whom the Company has offered
(by means of a personal meeting, telephone call, or a letter or written proposal
specifically directed to the particular person or entity) to serve as investment
adviser or to provide or distribute insurance products but which is not at such
time an advisee, investment advisory or insurance customer, distributor or
client of the Company or any person or entity for which a plan exists to make
such an offer; persons or entities solicited or to be solicited solely by
non-personalized form letters and blanket mailings are excluded from this
definition;
“Present Client” means any person or entity who is an advisee, investment
advisory or insurance customer, distributor or client of the Company.
1.    All Business to Be the Property of the Company; Assignment of Intellectual
Property.
(A)Grantee agrees that any and all presently existing investment advisory and
insurance business of the Company and all business developed by Grantee or any
other employee of the Company, including without limitation all investment
advisory and insurance contracts, distribution agreements, fees, commissions,
compensation records, performance records, Client Lists, agreements and any
other incident of any business developed or sought by the Company or earned or
carried on by Grantee during his/her employment with the Company are and shall
be the exclusive property of the Company for its sole use, and (where
applicable) shall be payable directly to the Company. Grantee grants to the
Company the Grantee’s entire right, title and interest throughout the world, if
any, in and to all research, information, Client Lists, product lists,
distributor lists, identities, investment profiles and particular needs and
characteristics of Clients, performance records, and all other investment
advisory, insurance, technical and research data made, conceived, developed
and/or acquired by Grantee solely, jointly or in common with others during the
period of Grantee’s employment by the Company, that relate to the Company’s
business as it was or is now rendered or as it may, from time to time, hereafter
be rendered or proposed to be rendered while Grantee is employed by the Company.
(B)Any inventions and any copyrightable material developed by Grantee in the
scope of his/her employment with the Company shall be promptly disclosed to the
Company and will be “works for hire” owned by the Company. Grantee will, at the
Company’s expense, do whatever is necessary to transfer to the Company, and
document its ownership of, any such property.
2.    Confidentiality. Grantee shall not, either during the period of Grantee’s
employment with the Company or thereafter, use for Grantee’s own benefit or
disclose to or use for the benefit of any person outside the Company, any
information not already lawfully available to the public concerning Confidential
Information, whether Grantee has such information in Grantee’s memory or
embodied in writing or other tangible or electronic form. All Confidential
Information, and all originals and copies of any Confidential Information, and
any other written material relating to the business of the Company, including
information stored electronically, shall be the sole property of the Company.
Grantee acknowledges and agrees that the Confidential Information has been and
will be developed by the effort and expense of the Company; that such
Confidential Information has economic value to the Company and would have
significant economic value to the Company’s competitors if divulged; that the
Confidential Information is not available to the Company’s competitors; and that
keeping the Confidential Information from the Company’s competitors has economic
value to the Company. Upon the termination of Grantee’s employment in any manner
or for any reason, Grantee shall promptly surrender to the Company all originals
and copies of any Confidential Information, and Grantee shall not thereafter
retain or use any Confidential Information for any purpose.





--------------------------------------------------------------------------------





3.    Client Information. Grantee acknowledges that while employed by the
Company, Grantee will have contact with and become aware of the Company’s
Clients and distributors and the representatives of those Clients and
distributors, names and addresses, specific client and distributor needs and
requirements, and leads and references to Potential Clients (together with the
Client List, collectively, the “Client Information”). Grantee agrees that the
Client Information constitutes a trade secret and otherwise is a valuable asset
of the Company. Grantee further agrees that the Client Information has been and
will be developed by the Company and would have significant economic value to
the Company’s competitors if divulged; that the Client Information is not
available to the Company’s competitors; that keeping the Client Information
confidential from the Company’s competitors has economic value to the Company;
and that the Company takes reasonable steps to protect the confidentiality of
the Client Information.
4.    Restrictive Covenants. Grantee shall be subject to the restrictive
covenants set forth in any employment agreement with the Company. In the event
the Grantee is not subject to any such restrictive covenants in an employment
agreement with the Company, the following covenants shall apply:
(A)For eighteen (18) months following the Termination Date, irrespective of the
reason for the termination, Grantee shall not, directly or indirectly, solicit
or attempt to solicit, or assist others in soliciting or attempting to solicit
any Client of the Company for the purpose of providing investment advisory or
insurance services or products or distribution services. Grantee agrees that the
restriction contained in this Section is necessary to protect the Company’s
business and property in which the Company has made a considerable investment,
and to prevent misuse of the Confidential and Client Information. For purposes
of this Paragraph 4(A), Client means:
“Past Client” means any person or entity who had been an advisee, investment
advisory or insurance customer, distributor or client of the Company during the
one (1) year period immediately preceding the termination of Grantee’s
employment with the Company and with which Grantee dealt while at the Company or
which became known to Grantee during the course of his/her employment at the
Company.
“Potential Client” means any person or entity to whom the Company has offered
(by means of a personal meeting, telephone call, or a letter or written proposal
specifically directed to the particular person or entity) within the one (1)
year immediately preceding the termination of Grantee’s employment to serve as
investment adviser or to provide or distribute insurance products but which is
not at such time an advisee, investment advisory or insurance customer,
distributor or client of the Company and with which Grantee dealt while at the
Company or which became known to Grantee during the course of his/her employment
at the Company; this definition includes persons or entities for which a plan
exists to make such an offer, but excludes persons or entities solicited or to
be solicited solely by non-personalized form letters and blanket mailings.
“Present Client” means any person or entity who at the time of Grantee’s
termination of employment is an advisee, investment advisory or insurance
customer, distributor or client of the Company and with which Grantee dealt
while at the Company or which became known to Grantee during the course of
his/her employment at the Company.
(B)For eighteen (18) months following the termination of Grantee’s employment
with the Company, irrespective of the reason for the termination, Grantee shall
not directly or indirectly solicit, recruit, induce away, or attempt to solicit,
recruit, or induce away, or hire any employee, director, officer or agent of,
contractor or consultant of the Company with whom Grantee had contact during
Grantee’s employment with the Company. For purposes of this paragraph, “contact”
means any personal interaction whatsoever between the individual and Grantee.
(C)For six (6) months following the termination of the Grantee’s employment with
the Company, irrespective of the reason for the termination, the Grantee shall
not without the written consent of the Company, directly or indirectly carry on
or participate in a Competing Business (as defined below). A “Competing
Business” shall mean a life insurance or annuity business, or a business in the
life insurance or annuity industry, in the United States of America. The term
“carry on or participate in a Competing Business” shall include engaging in any
of the following activities, directly or indirectly: (i) Carrying on or engaging
in a Competing Business as a principal, or on the Grantee’s own account, or
solely or jointly with others as a director, officer, agent, employee,
consultant or partner, or stockholder, limited partner or other interest holder
owning more than five (5) percent of the stock or equity interests or securities
convertible into more than five (5) percent of the stock or equity interests in
any entity that is carrying on or engaging in a Competing Business; (ii) as
agent or principal, carrying on or engaging in any activities or negotiations
with respect to the acquisition or disposition of a Competing Business; (iii)
extending credit for the purpose of establishing or operating a Competing
Business; (iv) lending or allowing the Grantee’s name or reputation to be used
in a Competing Business; (v) otherwise allowing the Grantee’s skill, knowledge
or experience to be used in a Competing Business.
(D)Grantee and the Company agree that the periods of time and the unlimited
geographic area applicable to the covenants of this Appendix A are reasonable
and necessary to protect the legitimate business interests and goodwill of the
Company in view of (1) Grantee’s senior Grantee position within the Company, (2)
the geographic scope and nature of the business in which the Company is engaged,
(3) Grantee’s knowledge of the Company’s business and (4) Grantee’s
relationships with the Clients.





--------------------------------------------------------------------------------





5.    The Company shall have the right to communicate Grantee’s ongoing
obligations under this Agreement to any entity or individual with whom Grantee
becomes employed by or otherwise engaged following termination of employment
with the Company and Grantee consents to the Company making that communication.
6.    To the extent any of the covenants of this Appendix A shall be deemed
illegal or unenforceable by a court or other tribunal of competent jurisdiction
with respect to (A) geographic area, (B) time period, (C) any activity or
capacity covered by such covenant or contractual provision, or (D) any other
term or provision of such covenant or contractual provision, the covenant or
contractual provision shall be construed to the maximum breadth determined to be
legal and enforceable and the illegality or unenforceability of any one covenant
or contractual provision shall not affect the legality and enforceability of the
other covenants or contractual provisions.





--------------------------------------------------------------------------------





APPENDIX B
VESTING TERMS (REFERENCED IN SECTION 3(a) OF THE GRANT AGREEMENT)
Time-Vested Options. One-half (1/2) of the Tranche 1 Non-Statutory Stock Options
and one-half (1/2) of the Tranche 2 Non-Statutory Stock Options (together, the
“Time-Vested Options”) granted hereunder shall vest based on elapsed time,
subject to the continuous existence of a Service Relationship between the
Company and the Grantee until each applicable vesting date, as follows:
 
First Vesting Date
December 21, 2019
Second Vesting Date
December 21, 2020
Third Vesting Date
December 21, 2021
Fourth Vesting Date
December 21, 2022
Fifth Vesting Date
December 21, 2023
Cumulative Vested Percentage of the 1/2 (Number of Options)
20%
(320,000 options)
40%
(640,000 options)
60%
(960,000 options)
80%
(1,280,000 options)
100%
(1,600,000 options)



CONTINUED ON FOLLOWING PAGE





--------------------------------------------------------------------------------





Performance-Vested Options. One-half (1/2) of the Tranche 1 Non-Statutory Stock
Options and one-half (1/2) of the Tranche 2 Non-Statutory Stock Options
(together, the “Performance-Vested Options”) granted hereunder shall vest in 1/5
increments based on attainment of the performance objectives to be established
by the Board on an annual basis (the “Performance Objectives”), subject to the
continuous existence of a Service Relationship between the Company and the
Grantee until each applicable vesting date, as follows. The Board shall inform
Grantee of the Performance Objectives for the current Grant Year no later than
March 15 of the applicable Grant Year. If the communicated Performance Objective
for a Grant Year is not satisfied as of the last day of such Grant Year, the 1/5
increment for such Grant Year shall be forfeited.
 
Vesting Date:
December 21, 2019
Vesting Date:
December 21, 2020
Vesting Date:
December 21, 2021
Vesting Date:
December 21, 2022
Vesting Date:
December 21, 2023
Incremental Vested Percentage of the 1/2 (Number of Options)
320,000 options
320,000 options
320,000 options
320,000 options
320,000 options














